Citation Nr: 0943985	
Decision Date: 11/18/09    Archive Date: 11/25/09

DOCKET NO.  06-00 722	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for above-the-knee 
amputation of the left lower extremity claimed as secondary 
to service-connected residuals of fracture of the left first 
metatarsal.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. K. Buckley, Associate Counsel





INTRODUCTION

The Veteran served on active duty in the United States Marine 
Corps from January 1971 to July 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which denied the Veteran's claim.

In May 2007, the Veteran presented personal testimony at a 
formal RO hearing.  A transcript of that hearing has been 
associated with the Veteran's VA claims folder.

In a December 2008 Board decision, the claim was remanded for 
further procedural and evidentiary development.  The VA 
Appeals Management Center (AMC) continued the previous denial 
in a June 2009 supplemental statement of the case (SSOC).  
The Veteran's VA claims folder has been returned to the Board 
for further appellate proceedings.


FINDINGS OF FACT

The competent medical evidence of record does not support a 
finding that the Veteran's above-the-knee amputation of the 
left lower extremity was caused or aggravated by his service-
connected residuals of fracture of the left first metatarsal.


CONCLUSION OF LAW

An above-the-knee amputation of the left lower extremity was 
not proximately due to, nor the result of, the Veteran's 
service-connected residuals of fracture of the left first 
metatarsal.  38 C.F.R. § 3.310 (2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks entitlement to service connection for a 
left above-the-knee amputation, which he asserts is the 
result of his service-connected residuals of fracture of the 
left first metatarsal.  

In the interest of clarity, the Board will discuss certain 
preliminary matters.  The Board will then render a decision.

Stegall concerns

In December 2008, the Board remanded the case and ordered VBA 
to provide the Veteran with appropriate VCAA notice pursuant 
to 38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159.  VBA was also to 
obtain a clarifying VA opinion as to the issue of medical 
nexus between the Veteran's claimed disability and his 
service-connected residuals of fracture of the left first 
metatarsal.  The opinion was to specifically address whether 
the Veteran's left above-the-knee amputation was proximately 
due to or the result of, or was aggravated by, the service-
connected fracture residuals.  The claim was then to be 
readjudicated.

A clarifying VA medical opinion, which specifically addressed 
the query outlined above, was obtained in April 2009 with an 
addendum in May 2009.  Additionally, the Veteran was provided 
with VCAA notice in a letter dated February 2009.  The 
sufficiency of both the medical opinion and the VCAA letter 
will be discussed below.  The claim was readjudicated via the 
June 2009 SSOC.   Thus, the Board's remand instructions have 
been complied with.  See Stegall v. West, 11 Vet. App. 268, 
271 (1998) [where the remand orders of the Board are not 
complied with, the Board errs as a matter of law when it 
fails to ensure compliance].

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (VCAA).  The VCAA includes an enhanced 
duty on the part of VA to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The VCAA also redefines the obligations of 
VA with respect to its statutory duty to assist a claimant in 
the development of his claim.  See 38 U.S.C.A. §§ 5103, 5103A 
(West 2002).  

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice, and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

After the evidence is assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each issue shall be given to the claimant.  See 
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2009).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (Court) 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of this notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant, but not mentioning who is responsible for 
obtaining such evidence, did not meet the standard erected by 
the VCAA].  

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issue on appeal.

The Board observes that the Veteran was informed of the 
evidentiary requirements for secondary service connection in 
a VCAA letter dated February 2009.  

The RO informed the Veteran of VA's duty to assist him in the 
development of his claim in the above-referenced VCAA letter.  
Specifically, the Veteran was informed that VA would assist 
him in obtaining relevant records from any Federal agency, 
including those from the military, VA Medical Centers, and 
the Social Security Administration.  With respect to private 
treatment records, the VCAA letter informed the Veteran that 
VA would make reasonable efforts to request such records.  
The Veteran was also advised in the letter that a VA 
examination would be scheduled if necessary to make a 
decision on his claim.  

The February 2009 letter emphasized:  "If the evidence is 
not in your possession, you must give us enough information 
about the evidence so that we can request it from the person 
or agency that has it.  If the holder of the evidence 
declines to give it to us, asks for a fee to provide it, or 
VA otherwise cannot get the evidence, we will notify you.  It 
is your responsibility to make sure we receive all requested 
records that are not in the possession of a Federal 
department or agency."  [Emphasis as in the original].

The February 2009 VCAA letter specifically requested, "[i]f 
you have any other evidence or information that you think 
will support your claim, please let us know.  If you have any 
evidence in your possession that pertains to your claim, 
please send it to us."  This complies with the "give us 
everything you've got" provision formerly contained in 38 
C.F.R. § 3.159(b) in that it informed the Veteran that he 
could submit or identify evidence other than what was 
specifically requested by the RO.  [The Board observes that 
38 C.F.R. § 3.159 was recently revised, effective as of May 
30, 2008.  See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  
The final rule removes the third sentence of 38 C.F.R. § 
3.159(b)(1), which had stated that VA will request the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.]  

The Board recognizes that, according to Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice 
must "precede an initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service connection claim."  
Here, complete VCAA notice was not provided until February 
2009, years after the August 2005 RO decision that is the 
subject of this appeal.  Crucially, the Veteran's claim was 
readjudicated in the June 2009 SSOC, after he was provided 
with the opportunity to submit additional evidence and 
argument in support of his claim and to respond to the VCAA 
notice.  Therefore, the essential fairness of the 
adjudication was not affected.  See Overton v. Nicholson, 20 
Vet. App. 427, 437 (2006) [a timing error may be cured by a 
new VCAA notification followed by a readjudication of the 
claim].  Neither the Veteran nor his representative has 
pointed to no prejudice or due process concerns arising out 
of the timing of the VCAA notice.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements:  (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim.  Therefore, upon receipt of an 
application for a service connection claim, section 5103(a) 
and section 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

The Veteran was provided specific Dingess notice in a March 
2006 letter.  The letter detailed the evidence considered in 
determining a disability rating, including, "nature and 
symptoms of the condition; severity and duration of the 
symptoms; and impact of the condition and symptoms on 
employment."  The letter also advised the Veteran as to 
examples of evidence that would be pertinent to determining a 
disability rating, such as on-going treatment records, recent 
Social Security determinations, statements from employers as 
to job performance and time lost due to service-connected 
disabilities, and witness statements.

With respect to effective date, the letter instructed the 
Veteran that two factors were relevant in determining 
effective dates of increased rating claims:  when the claim 
was received; and when the evidence "shows a level of 
disability that supports a certain rating under the rating 
schedule."  The Veteran was also advised in the letter as to 
examples of evidence that would be pertinent to an effective 
date determination, such as information about continuous 
treatment or when treatment began, service medical records 
that the Veteran may not have submitted, and reports of 
treatment while attending training in the Guard or Reserve. 

Accordingly, the Veteran received proper notice as to 
disability rating and effective date pursuant to the Court's 
Dingess determination.  There is no timing problem as to 
Dingess notice since, as indicated above, the Veteran's claim 
was readjudicated in the June 2009 SSOC, following the 
issuance of the March 2006 letter.  See Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007).

Given that there is no indication that there exists any 
evidence which could be obtained to affect the outcome of 
this case, no further VCAA notice is necessary.  See Dela 
Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA notice 
not required where there is no reasonable possibility that 
additional development will aid the veteran].

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  See 38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2009).

In the instant case, the Board finds that reasonable efforts 
have been made to assist the Veteran in obtaining evidence 
necessary to substantiate his claim and there is no 
reasonable possibility that further assistance would aid in 
substantiating it.  The evidence of record includes service 
treatment records, the Veteran's statements, as well as, VA 
and private treatment records.  

Further, as the Board will discuss in detail below, the 
Veteran was afforded a VA examination in June 2005 and a VA 
medical opinion in April 2009 and May 2009, as to his claimed 
disability.  The VA examination reports reflect that the 
examiners reviewed the Veteran's past medical history, 
including his service treatment records, documented his 
current medical conditions, reviewed pertinent medical 
research, and rendered appropriate diagnoses and opinions 
consistent with the remainder of the evidence of record.  The 
Board therefore concludes that the VA examination reports are 
adequate for evaluation purposes.  See 38 C.F.R. § 4.2 
(2009); see also Barr v. Nicholson, 21 Vet. App. 303, 312 
(2007) [holding that when VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate].  

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2009).  The Veteran has been accorded the opportunity to 
present evidence and argument in support of his claim.  He 
has retained the services of a representative and declined 
the opportunity to testify before a Veterans Law Judge.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal and, for the 
reasons expressed above, finds that the development of this 
claim has been consistent with the provisions of the VCAA.  

Accordingly, the Board will proceed to a decision as to the 
issue on appeal.


Relevant law and regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303 (2009).

Secondary service connection

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  
See 38 C.F.R. § 3.310(a) (2009); see also Harder v. Brown, 5 
Vet. App. 183, 187 (1993).  Additional disability resulting 
from the aggravation of a non-service-connected condition by 
a service-connected condition is also compensable under 
38 C.F.R. § 3.310.  See Allen v. Brown, 7 Vet. App. 439, 448 
(1995).

In order to establish service connection for a claimed 
disability on a secondary basis, there must be (1) medical 
evidence of a current disability; (2) a service-connected 
disability; and (3) medical evidence of a nexus between the 
service-connected disease or injury and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).

Analysis

The Veteran has asserted that the above-the-knee amputation 
of his left lower extremity was due to his service-connected 
residuals of fracture of the left first metatarsal.  See, 
e.g., the Veteran's notice of disagreement (NOD) dated 
September 2005.

As detailed above in order to establish service connection 
for a claimed disability on a secondary basis, there must be:  
(1) medical evidence of a current disability; (2) a service-
connected disability; and (3) medical evidence of a nexus 
between the service-connected disease or injury and the 
current disability.  See Wallin, supra.

As to Wallin element (1), current disability, the medical 
evidence demonstrates that the Veteran's left lower extremity 
was amputated above the knee in February 2005.  Accordingly, 
Wallin element (1) is satisfied.

With respect to Wallin element (2), it is undisputed that the 
Veteran is currently service-connected for residuals of 
fracture of the left first metatarsal.  As such, Wallin 
element (2), service-connected disability, is satisfied.

Turning to crucial Wallin element (3), the competent medical 
evidence shows that the Veteran's left above-the-knee 
amputation was not caused or aggravated by his service-
connected residuals of fracture of the left first metatarsal.  
Specifically, the April 2009 VA examiner reviewed the 
Veteran's treatment records as well as the prior VA 
examination report from June 2005 and stated that "there was 
no objective evidence to support [the conclusion] that his 
left above the knee amputation was a result of two stress 
fractures sustained in the military service."  See the VA 
opinion dated April 2009.  In a May 2009 VA addendum opinion, 
the examiner further clarified that "[a]fter careful review 
of the medical records and previous compensation and pension 
examination performed, it is the examiner's opinion that 
there is no objective evidence to support that his left above 
knee amputation was aggravated by the service-connected left 
first metatarsal fracture residual.  Therefore, my final 
diagnosis is left knee amputation is less likely than not 
aggravated by service-connected left first metatarsal 
fracture residual."  

The Board assigns the April 2009 and May 2009 VA medical 
opinions as well as the June 2005 VA examination report 
significant weight of probative value as they appear to have 
been based upon thorough review of the record and thoughtful 
analyses of the Veteran's entire history.  See Bloom v. West, 
12 Vet. App. 185, 187 (1999) [the probative value of a 
physician's statement is dependent, in part, upon the extent 
to which it reflects "clinical data or other rationale to 
support his opinion"].  Moreover, the conclusions rendered by 
the VA examiners appear to be consistent with the Veteran's 
medical history which documents his treatment for intervening 
medical conditions including back disability with peripheral 
neuropathy, obesity, and possible reflex sympathy dystrophy 
syndrome (RSD).  
The Veteran has not submitted a medical opinion to contradict 
the conclusions of the VA examiners.  As was explained in the 
VCAA section above, the Veteran has been accorded ample 
opportunity to present competent medical evidence in support 
of his claims.  He has failed to do so.  See 38 U.S.C.A. § 
5107(a) (West 2002) [it is the claimant's responsibility to 
support a claim for VA benefits].  Rather, the Veteran points 
to an April 2005 letter from his neurologist, Dr. F.A.M., who 
stated, "[i]n my opinion, it is more likely than not that 
the above-the-knee amputation performed on his left lower 
limb on February 11, 2005 was largely due to persistent and 
intractable pain resulting from two (2) ankle and foot 
injuries sustained during his military service."  

Critically, this opinion from Dr. F.A.M. is of little 
probative value as he provided no rationale or analysis in 
support of his conclusion.  See Hernandez-Toyens v. West, 11 
Vet. App. 379, 382 (1998) [the failure of the physician to 
provide a basis for his/her opinion goes to the weight or 
credibility of the evidence].   Moreover, the June 2005 VA 
examination report and April 2009 VA medical opinion 
indicated that Dr. F.A.M. was consulted by the VA examiner as 
to the issue of medical nexus and subsequently reconsidered 
his positive nexus opinion.  Dr. F.A.M. instead indicated 
that there were several possible causes of the Veteran's 
above-the-knee amputation including retractable pain due to 
RSD or idiopathic or psychogenic pain.  

To the extent that the Veteran and his representative contend 
that his left above-the-knee amputation was caused or 
aggravated by his service-connected residuals of fracture of 
the left first metatarsal, it is now well-established that 
lay persons without medical training, such as the Veteran and 
his representative, are not competent to comment on medical 
matters such as etiology.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992); see also 38 C.F.R. § 3.159(a)(1) 
(2009) [competent medical evidence means evidence provided by 
a person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions].  Accordingly, the statements of the Veteran and 
his representative offered in support of the claim are not 
competent medical evidence and do not serve to establish a 
medical nexus.

In short, the competent and probative evidence of record 
indicates that the above-the-knee amputation of the Veteran's 
left lower extremity was not related to his service-connected 
residuals of fracture of the left first metatarsal.  
Accordingly, Wallin element (3), medical nexus, has not been 
satisfied, and the claim fails on that basis.

As such, for the reasons and bases expressed above, the Board 
finds that the preponderance of the evidence is against the 
Veteran's claim.  The benefit sought on appeal is accordingly 
denied.


ORDER

Entitlement to service connection for above-the-knee 
amputation of the left lower extremity is denied.




____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


